TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00262-CV



                                  Seham El-Sabrout, Appellant

                                                  v.

                                 Muhammad A. Ragab, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 96-13921A, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Seham El-Sabrout filed a notice of appeal from an order modifying the child-custody

decree. She has failed to file a brief. Postcards sent to her last known address notifying her that her

brief is overdue have been returned with the notation that she no longer lives at that address and has

not provided a forwarding address. We dismiss the appeal for want of prosecution for El-Sabrout’s

failure to file a brief. See Tex. R. App. P. 42.3(b).




                                               Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Prosecution

Filed: December 11, 2003